NON-FINAL OFFICE ACTION in CON
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in the parent application 16/342,095.

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements filed 10 MAY 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 8, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over RU 17286 U1 published MARCH 2001.
RU 17286 discloses the recited axially aligned conical separation discs 3 including an inner surface and an outer surface; spacing members 5 located on various spots of the disc 3; the spacing members 5 possessing a generally triangular cross-section that tapers from a base towards an upper apex (Figs. 1-4, especially Figures 3-4); 
wherein a line between an apex of the spacing member 5 and a center of the base is disposed at an angle α less than 90 degrees to a line normal to the disc 3 (Figs. 3-4);
wherein said separation disc has an axis, and said plurality of spot-formed spacing members 5 extend from said at least one of the inner surface and the outer surface of the separation disc in a direction substantially parallel to the axis (Figs. 1-4);
wherein at least one of said inner surface and said outer surface is free of spacing members 5 other than said spacing members 5 (Figs. 3-4); 
wherein the plurality of spacing members 5 is integrally formed in one piece with the material of the separation disc (Figs. 3-4);
and wherein said axially aligned separation discs comprise a plurality of said separation discs having spacing members 5 (Figs. 1-4);
wherein said plurality of separation discs 3 having spacing members 5 are arranged so that a majority of said spacing members 5 of one of said plurality of separation discs are axially aligned with the spacing members 5 of an adjacent disc of said plurality of separation discs (Figs. 3-4);
wherein said plurality of spacing members 5 are located only on one of the inner surface and the outer surface (Figs. 3-4);
the thickness of the disc being increased at the locations of the spacing  members 5 (Figures 3-4).  
However, RU 17286 does not disclose the recited parameters related to the width of the base, the thickness of the disc, the number of spacing members per disc, or the surface density of the spacing members per disc.  
With respect to the limitation of these parameters which are present in the claims, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such these parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to these parameters, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of RU ‘286 with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over RU 17286in view of RUDMAN et al. (US 8678989 B2).
RU 17286 does not disclose the details of the centrifuge set forth in claims 14-15.  However, RUDMAN et al. discloses the recited centrifuge having a stack of separation discs therein with spacing members thereon as clearly seen in Figures 1-11.  
Since the separation discs in RU 17286 are intended for use in such a centrifuge, it would have been obvious to one skilled in the art before the effective filing date of the invention to have employed the discs of RU 17286 in a centrifuge such as that of RUDMAN et al. for the purpose of enabling the separation of a fluid mixture into different phases.  RUDMAN et al. discloses the method of claim 15 at col. 4, line 56 - col. 5, line 67.


Allowable Subject Matter
Claims 2, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





4 October 2022